

DEFINITIVE ASSET PURCHASE AGREEMENT




THIS DEFINITIVE ASSET PURCHASE AGREEMENT (the “Agreement”) is made and entered
into on the _____ day of ___________, 2005, by and between Chadco, Inc., a
Louisiana corporation, and Alan Chadwick McCartney and Sonya Lynn McCarty
McCartney (together “Sellers”), and NGS Sub. Corp., a foreign corporation
domiciled in the State of Delaware (“Buyer”).


Sellers are the owners of oil, gas and mineral interests and wells; equipment;
and improvements located in the Tullos Urania and Colgrade Fields, LaSalle and
Winn Parishes, Louisiana (the “Facility”). Sellers desire to sell to Buyer, and
Buyer desires to purchase from Sellers the property and assets of Sellers
situated at the Facility described hereinbelow.


Accordingly, in consideration of the foregoing and of the mutual promises,
covenants, and subject to the terms and conditions set forth below, the parties
agree as follows:


SECTION 1.    ASSETS TO BE CONVEYED. On the Closing Date (as defined in Section
9.1), Sellers shall sell, assign, transfer and deliver to Buyer, or its
designee, and Buyer or its designee shall purchase from Sellers the following
with warranty of title by through and under Sellers except as limited
hereinbelow (collectively, the “Assets”):


1.1    Leases. The interests in the oil, gas and mineral leases, leasehold
interests, operating interests, servitudes, working interests, royalty
interests, overriding royalty interests, operating rights and/or mineral rights
in oil, natural gas, petroleum, hydrocarbons, and other minerals as described in
Exhibit “A” attached hereto and made a part hereof as to all depths (the
“Mineral Leases”).


1.1.1.    It is the intention of Seller to sell and Buyer to buy all of Sellers’
net revenue interest in the mineral leases described up to and including
0.830000 except as otherwise noted, with Sellers reserving a royalty interest
equal to the difference between 0.830000 and the lessor’s burden. For those
leases in which Sellers own a net revenue interest of less than 0.830000,
Sellers will convey all of their right, title and leasehold working interest.
Anything contained herein to the contrary not withstanding, Sellers warrant that
they are conveying to Buyer a net revenue interest in each Mineral Lease of not
less than the net revenue interests shown on Exhibit “A”.


1.2    Wells. Subject to the provisions of subpart 1.2.1, below, all oil and gas
wells described on Exhibit “B-1” and B-2” attached hereto and made a part hereof
(the “Wells”). Sellers hereby warrant that they are conveying to Buyer not less
than the net revenue interest set out for each well on Exhibit “B-1” and “B-2”. 








    Page 1 of 15  

--------------------------------------------------------------------------------

 




1.2.1 The records of the Louisiana Office of Conservation reflect breaks in
production from the Wells described on Exhibit “B-2” which would result in the
expiration of the leases on which said Wells were drilled in the absence of any
other production or development activity on those Leases or on any units of
which said leased lands formed a part. Sellers represent and warrant to Buyer
that those Wells described on Exhibit “B-2” or other lease and/or unit wells
have produced in sufficient quantities and with sufficient regularity to
maintain the Leases in force and effect in accordance with their terms insofar
as Sellers’ right to produce the Wells described on Exhibit “B-2” and retain
said production. In the event it should be determined that one or more of the
Wells described on Exhibit “B-2” have not produced sufficiently to maintain the
leases in force and effect, then, in that event, the Purchase Price shall be
reduced pro rata for each such Well. Sellers covenant and agree that upon
receipt of written notice from Buyer they will immediately refund to Buyer the
pro rata portion of the Purchase Price for each Well on which the lease has not
been maintained in force and effect.


1.3    Personal Property. All tangible personal property, accessories, fixtures,
appurtenances, and equipment located on, used in connection with or attached to
the Mineral Interests and Wells described in Paragraphs 1.1 and 1.2 above and
having to do with production of oil, gas or other minerals in the Facility,
including, but not limited to, fixtures, tanks, jacks, pumps, equipment, pipe,
tubing, equipment in repair, pipelines, attached gathering systems, (whether on
location or off site in storage or in repair) depending upon or used in
connection with the Mineral Interests and Wells described in Paragraphs 1.1 and
1.2 above described on Exhibit “C” attached hereto and made a part hereof (the
“Equipment”); all oil, gas, casinghead gas, condensate, distillate, liquid
hydrocarbons, gaseous hydrocarbons, products refined and manufactured therefrom,
other minerals, and the accounts and proceeds from the sale of all of the
foregoing; (the “Hydrocarbons”) (the “Severed Hydrocarbons”); all contracts and
agreements that benefit or burden the Leasehold Interests and production
therefrom described in the foregoing paragraph and located in or having to do
with the Facility, including, but not limited to, operating agreements,
unitization agreements, pooling agreements, declarations of pooling or
unitization, farmout agreements, rights-of-way, easements, surface agreements,
assignments, and oil, gas, liquids, condensate, casinghead gas and gas sales,
purchase, exchange, gathering, transportation and processing contracts (the
“Contracts”); and the pipelines and all equipment associated therewith
(collectively the “Personal Property”).


1.3.1 Warranty as to personal property. Seller warrants that personal property
is located as is described on the attached exhibits, but does not warrant the
condition thereof, the fitness for any intended purpose and sells same “as is,
where is”.


1.4    Any causes of action against others that are assignable and not
specifically dealt with herein, but that are attributable to the rights and
properties described in Paragraphs 1.1, 1.2, 1.3, and 1.4, above.





    Page 2 of 15  

--------------------------------------------------------------------------------

 


1.5    All records, files, engineering data, accounting records, production
records, geologic and geophysical data (including all licenses and ownership
rights, tapes, interpretations, and maps), well files and all other documentary
information owned and maintained by Sellers pertaining to the Assets, and any
other documents pertaining to or in any way dealing with the Leases, Wells,
Equipment, Hydrocarbons, Severed Hydrocarbons, Surface Leases, Contracts and
Gathering System as described hereinabove.

1.6    It is understood that Sellers shall continue to operate as contract
operators and well service providers in the Facility and, as such, shall retain
and own trucks, vehicles, workover equipment, spare parts, pipe, tubing, pumps,
jacks, downhole equipment and other miscellaneous equipment normal to that
operation and not included in the Personal Property (for example, a pump or jack
removed from a shut-in well included in the Leasehold Interests shall be
included in the Personal Property, whereas a pump or jack in inventory of
Sellers for general use of its customers shall not be included in the Personal
Property). It is the intention of this Agreement that Buyer shall acquire all
accessories, fixtures, equipment and appurtenances to any and all Assets, but
shall not acquire any spare parts, pipe, tubing, pumps, jacks, downhole
equipment and other personal property not derived from the Assets and used in
the business of Sellers in their contract operations business.


1.7    It is Sellers’ intent to convey to Buyer all of Sellers’ interest of
every nature and kind as to all depths in and to the Assets whether or not same
are described with particularity in this Agreement. Sellers will execute such
additional documents as Buyer may reasonably require to confirm title in Buyer
to all Assets.


1.8     It is acknowledged that there is a pending dispute between Sellers and
the State of Louisiana regarding expropriation of all or a portion of the LTF
Urania No. 1, LTF Urania No. 2 and Tremont B No. 11 leases and the wells located
thereon, a dispute that is expected to result in litigation in the 28th Judicial
District Court for the Parish of LaSalle, State of Louisiana. It is agreed that
Sellers will retain title in and to said lease and wells located thereon to
fully and completely prosecute that action. Upon termination of said lawsuit
Sellers will convey to Buyer all of Sellers’ interest in said lease and wells,
together with one-third (1/3) of the net compensation received therein after
payment of related direct costs of litigation including attorney’s fees. If at
the expiration of one year from the date of execution of this Agreement the
dispute with respect to the LTF Urania No. 1 has not been resolved, Seller will,
upon Buyer’s request, assign said well and the attendant lease rights to Buyer.


SECTION 2.    ASSUMPTION OF LIABILITIES. Buyer shall assume any and all
obligations of Sellers under the Leases and Contracts being acquired herein and
which are specifically and individually described on the attached Exhibits, but
Sellers shall remain obligated for the liability, cost of defense, and other
expenses related to any breach of said obligations or violations of any laws,
rules or regulations of any governmental entity which occur or relate to periods
occurring prior to closing and Sellers shall, indemnify, defend and hold Buyer
harmless from any claims or losses incurred by Buyer as a result thereof,
including reasonable attorney’s fees, reasonable costs of investigation and
other reasonable costs incurred by Buyer in litigating same.





    Page 3 of 15  

--------------------------------------------------------------------------------

 




SECTION 3.    PURCHASE.


3.1    Price and Allocation. The total purchase price for the Assets is EIGHT
HUNDRED TWELVE THOUSAND SEVEN HUNDRED THIRTY-THREE AND NO/100 ($812,733.00)
DOLLARS (the “Purchase Price”) payable at closing adjusted for the net of
revenues over direct expenses attributable to the Assets from the Effective Date
to the Closing Date. Within ninety (90) days following the Closing, Buyer and
Sellers shall mutually agree upon an allocation of the Purchase Price among the
Assets, and each party shall prepare and file with their respective income tax
returns for the tax year in which the Closing occurs, IRS Form 8594 allocating
the Purchase Price (including any adjustments pursuant to Section 4 or elsewhere
in this Agreement) in accordance with Section 1060 of the Internal Revenue Code
of 1986, as amended and in accordance with the Asset Allocation. Notwithstanding
anything to the contrary in this Agreement, this Section 3 shall survive the
Closing without limitation.


SECTION 4.    REPRESENTATIONS AND WARRANTIES OF SELLERS. Sellers, jointly and
severally, make the following representations and warranties, all of which have
been relied upon by Buyer in entering into this Agreement, all of which are true
and correct as of the date hereof, and, except as otherwise provided, all of
which shall be true and correct at the Closing Date.


4.1    Organization. Chadco, Inc. is a corporation duly organized, validly
existing, and in good standing under the laws of the State of Louisiana, and has
full power and authority to enter into and perform this Agreement.


4.2    Authorization; Binding Agreement. The execution and delivery of this
Agreement by Sellers has been duly authorized by Chadco, Inc.’s Board of
Directors, and, if necessary, its shareholders, and this Agreement constitutes a
valid and binding agreement of Chadco, Inc., enforceable in accordance with its
terms. At closing the execution and delivery of the Warranty Deed and any other
documents requiring Chadco, Inc.’s signature will have been duly authorized by
all necessary corporate and shareholder action and shall constitute the legal,
valid and binding obligations of Chadco, Inc.


4.3    No Breach. Except as set out on Exhibit “E” attached, the execution,
delivery and performance of this Agreement by Sellers will not result in the
breach of, or constitute a default under, the provisions of any agreement or
other instrument to which Sellers are parties or by which they or their property
is bound or affected including any of the Assets being transferred hereunder.


4.4    Title to Assets. Except as set out on Exhibit “E” attached, Sellers shall
convey to Buyer at Closing Date, by Warranty Deed, title to the Assets, in each
case free and clear of all liens, security interests, mortgages, deeds of trust,
pledges, judgments, leases, rights of refusal or other encumbrances whatever
(“Liens”).





    Page 4 of 15  

--------------------------------------------------------------------------------

 


4.5    Litigation and Governmental Regulation. Except as set out on Exhibit “E”
attached, there is no judgment outstanding and no litigation, proceeding, claim
or investigation of any nature pending or threatened against Sellers or the
Assets that might adversely affect the conveyance of the Facility or materially
impair the value of the Assets. Sellers are not parties to or subject to the
provisions of any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority that
could adversely affect the Facility or any of the Assets.


4.6    Payment of Taxes. Sellers have duly and timely filed all returns for
personal property, severance, ad valorem and other taxes and charges due as of
the Effective Date of this Agreement and have paid all applicable taxes and
charges. All severance, ad valorem, and other taxes and charges based on
production attributable to the Assets shall be the obligation of the party
entitled to the production on which such tax or charge is based. All other taxes
against the Assets shall be prorated between Sellers and Buyer as of the
Effective Date in accordance with generally accepted accounting practices.


4.7    Insolvency Proceedings. No insolvency proceedings of any character,
affecting Sellers or the Assets are pending or threatened. Sellers have not made
an assignment for the benefit of creditors or taken any action with a view to or
that would constitute a valid basis for the institution of any such insolvency
proceedings or which transfer would constitute a fraudulent conveyance or
preference.


4.8    Compliance with Law. Sellers have complied with each, and are not in
violation of any, law, rule or regulation, and has not failed to obtain or to
adhere to the requirements of any license, permit or authorization necessary to
the ownership of the Assets and Facility or to the utilization of same in the
ordinary course of business, which noncompliance, violation or failure to obtain
or adhere might reasonably be expected to have a material adverse effect on any
of the Assets or the Facility, including the timely and proper preparation and
filing of all state, local and federal reports.




4.9    Validity of Contemplated Transactions; etc. (a) The execution, delivery
and performance of this Agreement and the Warranty Deed by Sellers will not
contravene or violate (i) any law, rule or regulation to which Sellers are
subject, (ii) any judgment, order, writ, injunction, decree or award of any
court, arbitrator or governmental or regulatory official, body or authority
which is applicable to Sellers, or (iii) the Articles of Incorporation, or
By-laws of Chadco, Inc.


(b) Such execution, delivery or performance will not violate, be in conflict
with or result in the breach (with or without giving notice or lapse of time, or
both) of any term, condition, or provision of, or require the consent of any
other party to any indenture, agreement, contract, commitment, lease, plan,
license, permit, authorization or other instrument or document to which Sellers
are parties, by which the Sellers have rights or by which any of the Assets or
Facility may be bound or affected, other than those consents obtained prior to
the Closing, or give any party with rights thereunder the right to terminate,
modify, accelerate or otherwise change the existing rights or obligations of
Sellers.





    Page 5 of 15  

--------------------------------------------------------------------------------

 


4.10     No Third Party Options. There are no existing agreements, options,
commitments, Liens or rights with, to or in any person to acquire any of the
Assets or Facility.


4.11    Conditions Affecting Assets. There are no conditions existing with
respect to Sellers’ markets, products, clients, customers, facilities, personnel
or suppliers which could reasonably be expected to have a material adverse
effect on the Assets and Facilities other than conditions that may affect the
industry in which Sellers operate as a whole.


4.12    Environmental Matters.


(a)    Definitions. For the purposes of this Section 4.12, the following terms
shall have the meanings indicated:




(i)    "Environment" shall mean soil, land surface or subsurface strata, surface
waters (including navigable waters, ocean waters, streams, ponds, drainage
basins, and wetlands), groundwater, drinking water supply, stream sediments,
ambient air (including indoor air), plant and animal life, and any other
environmental medium or natural resource.


(ii)    "Environmental, Health, and Safety Liabilities" shall mean any cost,
damages, expense, liability, obligation, or other responsibility arising from or
under Environmental Law or Occupational Safety and Health Law and consisting of
or relating to:


(A)    any environmental, health, or safety matters or conditions (including
on-site or off-site contamination, occupational safety and health, and
regulation of chemical substances or products);


(B)    fines, penalties, judgments, awards, settlements, legal or administrative
proceedings, damages, losses, claims, demands and response, investigative,
remedial, or inspection costs and expenses arising under Environmental Law or
Occupational Safety and Health Law;


(C)    financial responsibility under Environmental Law or Occupational Safety
and Health Law for cleanup costs or corrective action, including any
investigation, cleanup, removal, containment, or other remediation or response
actions required by applicable Environmental Law or Occupational Safety and
Health Law (whether or not such cleanup has been required or requested by any
governmental body or any other person or entity) and for any natural resource
damages; or


(D)    any other compliance, corrective, investigative, or remedial measures
required under Environmental Law or Occupational Safety and Health Law.


The terms "removal," "remedial," and "response action," include the types of
activities covered by the United States Comprehensive Environmental Response,
Compensation, and Liability Act, 42 U.S.C. ' 9601 et seq., as amended
("CERCLA").





    Page 6 of 15  

--------------------------------------------------------------------------------

 


(iii)    "Environmental Law" shall mean the Hazardous Materials Transportation
Act, 49 U.S.C. ' 1801 et seq., the Resource Conservation and Recovery Act
("RCRA"), 42 U.S.C. ' 6901 et seq., the Clean Water Act, 33 U.S.C. '1251 et, the
Clean Air Act, 42 U.S.C. ' 7401 et seq., the Toxic Substances Control Act, 15
U.S.C. ' 2601 et seq., the Oil Pollution Act of 1990, 33 U.S.C. ' 2701 et seq.,
the Occupational Safety and Health Act, 29 U.S.C. ' 651 et seq, the Universal
Waste Rule (40 CFR Part 273) and all other legal requirements that relate to:


(A)    advising appropriate authorities, employees, and the public of intended
or actual releases of pollutants or hazardous substances or materials,
violations of discharge limits, or other prohibitions and of the commencements
of activities, such as resource extraction or construction, that could have
significant impact on the environment;


(B)    preventing or reducing to acceptable levels the release of pollutants or
hazardous substances or materials into the environment;


(C)    reducing the quantities, preventing the release, or minimizing the
hazardous characteristics of wastes that are generated;


(D)    assuring that products are designed, formulated, packaged, and used so
that they do not present unreasonable risks to human health or the environment
when used or disposed of;


(E)    protecting resources, species, or ecological amenities;


(F)    reducing to acceptable levels the risks inherent in the transportation of
hazardous substances, pollutants, oil, or other potentially harmful substances;


(G)    cleaning up pollutants that have been released, preventing the threat of
release, or paying the costs of such clean up or prevention; or


(H)    making responsible parties pay private parties, or groups of them, for
damages done to their health or the environment, or permitting self-appointed
representatives of the public interest to recover for injuries done to public
assets.


(iv)    "Hazardous Materials" shall mean any waste or other substance that is
listed, defined, designated, or classified as, or otherwise determined to be,
hazardous, corrosive, ignitable, radioactive, or toxic or a pollutant or a
contaminant under or pursuant to any Environmental Law, including any admixture
or solution thereof, and specifically including, but in no way limited to,
petroleum and all derivatives thereof or synthetic substitutes therefor and
asbestos or asbestos-containing materials.


(v)    "Occupational Safety and Health Law" shall mean any legal requirement
designed to provide safe and healthful working conditions and to reduce
occupational safety and health hazards.





    Page 7 of 15  

--------------------------------------------------------------------------------

 


(b)    Environmental Compliance.                             


(i)    With the exception of those matters set out on Exhibit “D” attached
hereto and made a part hereto, insofar as the Mineral Interests, Wells and
Facility in general, Sellers are not now and will not be at Closing in violation
of any Environmental Law.


(ii)    Sellers have no basis to expect, nor have Sellers, or, any other person
or entity for whose conduct they are or may be held responsible, received any
citation, directive, inquiry, notice, order, summons, warning, or other
communication that relates to any alleged, actual, or potential violation or
failure to comply with any Environmental Law, or of any alleged, actual, or
potential obligation to undertake or bear the cost of any Environmental, Health,
and Safety Liabilities with respect to any of the Assets of Facility.


(iii)    Except for normal use of the Assets and Facility and normal operations
in conformance with customary industry standards and not in violation of any
Environmental Law, there are no Hazardous Materials present on or in the Assets
or the Facility, including any Hazardous Materials contained in barrels, above
or underground storage tanks, landfills, land deposits, land, water, dumps,
equipment (whether moveable or fixed) or other containers, either temporary or
permanent or incorporated into any structure therein or thereon, except for
minerals that are naturally present in their original geological formation.


(iv)    Sellers have no reports, studies, analyses, tests, or monitoring
possessed or initiated by Sellers pertaining to Hazardous Materials in, on, or
under the Facilities and the Assets, or concerning compliance by Sellers or any
other person or entity for whose conduct they are or may be held responsible,
with Environmental Laws.


4.13    Quality of Assets. The Assets were acquired and have been maintained in
accordance with regular business practices of Sellers. The Assets are
substantially all of the inventory, equipment, mineral interests, wells,
contracts and real property used by Sellers in conducting their business in the
Facility during the twelve-month period immediately preceding the Closing
contemplated by this Agreement.


4.14    Completeness of Disclosure. No representation or warranty made in this
agreement by or on behalf of Sellers and in any list, certificate, Exhibit,
Schedule or other instrument, document, agreement or writing made a part hereof
or delivered hereunder or in connection with the transactions contemplated
hereby contains or will contain any untrue statement of a material fact or omits
or will omit to state any fact necessary to make any statement herein or therein
not materially misleading.


SECTION 5.    REPRESENTATIONS AND WARRANTIES OF BUYER. Buyer makes the following
representations and warranties, all of which have been relied upon by Sellers in
entering into this Agreement, all of which are true and correct as of the date
hereof, and, except as otherwise provided, all of which shall be true and
correct as of the Effective Date and the Closing Date.





    Page 8 of 15  

--------------------------------------------------------------------------------

 


5.1    Organization. Buyer is a corporation duly organized, validly existing and
in good standing under the laws of the jurisdiction of its organization, is
qualified to do business in and is in good standing under the laws of the State
of Louisiana, and has full power and authority to enter into and perform this
Agreement.


5.2    Authorization. The Board of Directors of Buyer has duly authorized the
execution and delivery of this Agreement and this Agreement constitutes a valid
and binding agreement of Buyer, enforceable in accordance with its terms.


5.3    No Breach. Except as set out on Exhibit “E” attached, the execution,
delivery and performance of this Agreement by Buyer will not result in the
breach of, or constitute default under, the provisions of any agreement or other
instrument to which Buyer is a party or by which Buyer is bound.


5.4    Litigation. Except as otherwise provided herein, there is no action,
suit, investigation or other proceedings pending or threatened which may
adversely affect Buyer’s ability to perform this Agreement in accordance with
its terms, and Buyer is not aware of any facts which could reasonably result in
any such proceeding.


5.5    Employees. Buyer reserves the right to interview any employees currently
working at the Facility for the purposes of continued employment with Buyer. If
an offer of employment is tendered and accepted, Buyer assumes no prior
obligation regarding said employees, including but not limited to employment
contracts, accrued and unpaid leave, workman compensation claims, or any claims
regarding employment benefits.


SECTION 6.    PRE-CLOSING OBLIGATIONS. The parties covenant and agree as follows
with respect to the period prior to the Closing Date:


6.1    Confidentiality. Each party agrees that any and all information learned
or obtained by it from the other shall be confidential and agrees not to
disclose any such information to any person other than such party’s attorneys,
agents, representatives, lenders, or existing or potential investors who have
executed a Confidentiality Agreement materially in the same form and term as to
that between the parties hereto, as is necessary for the purpose of effecting
the transactions contemplated by this Agreement. This Confidentiality Provision
shall remain in force and be binding on all parties for a period of two years
after the Closing Date.


6.2    Access. Prior to the Closing Date, Sellers shall give Buyer or
representatives of Buyer reasonable access to the Facility for purposes of
inspection, appraisal, testing, surveying, and other activities that may be
necessary in the course of the Inspection Period. The Buyer shall be given, or
has been given, sufficient time to perform a Due Diligence Examination on the
Facility, including, but not limited to, a thorough inventory of the land,
buildings, and equipment to be purchased; verification of historical production,
revenues, operating expenses and historical capital expenditures; satisfactory
completion of a third party Phase I Environmental audit; and verification of
current production, flowing pressures, remaining reserves, product prices,
gathering and processing agreements and costs and applicable product sales
agreements. Buyer hereby agrees to indemnify and hold Sellers harmless from any
loss, claim or liability arising out of or related to Buyer performing its Due
Diligence Examination at the Facility or activities associated therewith.





    Page 9 of 15  

--------------------------------------------------------------------------------

 


6.3    Additional Covenant. Buyer and Sellers shall take all commercially
reasonable efforts to cause the consummation of the transaction contemplated by
this Agreement and shall not take any action that is inconsistent with their
obligations under this Agreement in any material respect.


SECTION 7.    CONDITIONS PRECEDENT.


7.1    Conditions to Buyer’s Obligation. The obligation of Buyer to consummate
the transaction contemplated by this Agreement is subject to the satisfaction of
each of the following conditions (unless otherwise waived by Buyer):


7.1.1    Representations and Warranties. The representations and warranties of
Sellers shall be true, complete, and correct in all material respects as of the
Closing Date with the same force and effect as if then made.


7.1.2    Compliance with Conditions. All of the terms, conditions and covenants
to be complied with or performed by Sellers on or before the Closing Date shall
have been duly complied with and performed in all material respects.


7.1.3    Title to Assets. On the Closing Date, the Assets will be delivered to
Buyer free and clear of all Liens.


7.1.4    Closing Documents. Sellers shall deliver to Buyer all of the closing
documents specified in Section 8.2.1, all of which documents shall be dated as
of the Closing Date, duly executed, and in a form reasonably acceptable to
Buyer.


7.2    Conditions to Sellers’ Obligation. The obligation of Sellers to
consummate the transaction contemplated by this Agreement is subject to
satisfaction of each of the following conditions (unless otherwise waived by
Sellers):




7.2.1    Representations and Warranties. The representations and warranties of
Buyer to Sellers shall be true, complete and correct in all material respects as
of the Closing Date with the same force and effect as if then made.


7.2.2    Compliance with Conditions. All of the terms, conditions and covenants
to be complied with or performed by Buyer on or before the Closing Date shall
have been duly complied with and performed in all material respects.


7.2.3    Payment. Buyer shall pay Sellers the Purchase Price as provided in
Section 3 of this Agreement.


7.2.4    Closing Documents. Buyer shall deliver to Sellers all the closing
documents specified in Section 8.2.2, all of which documents shall be dated as
of the Closing Date, as applicable, duly executed, and in a form reasonably
satisfactory to Sellers.





    Page 10 of 15  

--------------------------------------------------------------------------------

 


SECTION 8.    CLOSING. With regard to all dates and time periods set forth or
referred to in this Agreement, it is understood and agreed that time is of the
essence.


8.1    Closing Date. The Closing shall occur as soon as commercially possible,
but no later than February 4, 2005. However, it shall have an effective date of
December 1, 2004, at 12:01 a.m. (the “Effective Date”). The Closing shall occur
at a place and time mutually agreed upon by the parties.


8.2    Performance at Closing. The following documents shall be executed and
delivered at Closing:


8.2.1    By Sellers. Sellers shall deliver to Buyer (i) Deed conveying to Buyer
title to the Assets with those warranties as provided herein and with full
substitution and subrogation to any and all rights of warranty against Sellers’
predecessors in title; (ii) certificate of good standing of Chadco, Inc., issued
as of a recent date by Secretary of State of the State of Louisiana; (iii) an
officer’s certificate attesting to Chadco, Inc.’s compliance with the matters
set forth in Sections 7.1 and certifying the resolutions of Sellers’ board of
directors and shareholders (if applicable) authorizing the execution and
delivery of this Agreement and the transactions contemplated hereby; (iv) a
certificate of non-foreign status on Chadco, Inc.; and (v) originals or copies,
as applicable of all documents and records which Sellers are obligated to
provide Buyer under the terms of this Agreement.


8.2.2    By Buyer. Buyer shall deliver to Sellers (i) a copy of the articles of
incorporation of Buyer, certified as of a recent date by the Secretary of State
of the state of Buyer’s formation; (ii) certificate of good standing of Buyer,
issued as of a recent date by the Secretary of State of the State of Texas;
(iii) certificate of good standing of Buyer, issued as of a recent date, by the
Secretary of State of the State of Louisiana showing Buyer is authorized to do
business in the State of Louisiana; (iv) certificates of Buyer which show Buyer
is qualified to own and operate the assets being conveyed herein, issued as of a
recent date by the Louisiana Department of Conservation and any and all other
Louisiana governmental agencies which may require said qualification; (v) an
officer’s certificate attesting to Buyer’s compliance with the matters set forth
in Sections 8.2.1 and 8.2.2, and certifying the resolutions of the board of
directors of Buyer authorizing the execution and delivery of this Agreement and
the transactions contemplated hereby, and (vi) the Purchase Price.


8.2.3    Other Documents and Acts. The parties will also execute such other
documents, and perform such other acts, before and after Closing, as may be
necessary for the complete implementation and consummation of this Agreement,
including the execution by Sellers of any documents reasonably required by any
purchaser of production to effectuate payment of proceeds attributable to
production from the Facility to Buyer.





    Page 11 of 15  

--------------------------------------------------------------------------------

 


SECTION 9. POST-CLOSING OBLIGATIONS. The parties covenant and agree as follows
with respect to the period subsequent to Closing:


9.1    Indemnification. Sellers, jointly and severally, undertake and agree to
indemnify and hold Buyer harmless against any and all losses, costs,
liabilities, claims, obligations, assessments, damages, fines and expenses,
including reasonable attorney’s fees and investigation costs (together,
“Claims”), incurred or suffered by Buyer arising from (i) the ownership and
operation of the Facility or ownership of the Assets during Sellers’ period of
ownership prior to the Closing Date, and (ii) a breach, misrepresentation, or
other violation of any of Sellers’ covenants, warranties or representations
contained in this Agreement. Buyer undertakes and agrees to indemnify and hold
Sellers harmless against any and all Claims incurred or suffered by Sellers
arising from (a) the ownership and operation of the Facility or ownership of the
Assets after the Closing Date; (b) a breach, misrepresentation, or other
violation of any of Buyer’s covenants, warranties and representations contained
in this Agreement. The foregoing indemnities are intended by Sellers and Buyer,
respectively, to cover all acts, suits, proceedings, claims, demands,
assessments, adjustments, costs, and expenses with respect to any and all of the
specific matters in these indemnities, respectively, set forth and shall be
without limitation as to amount.


9.2    Agreement Not to Compete. Sellers shall not acquire any interest in any
of the property intended to be included in the Assets, including, but not by way
of limitation, by mineral deed, mineral lease, assignment, farmout, operating
agreement or servitude, whether directly or through subsidiaries or parties
interposed, so long as Buyer claims any ownership in or right to said Assets.


9.3    Agreement by Seller to Remediate Certain Areas. Seller shall, within
thirty (30) days after the Closing Date, complete the remediation to full
compliance with state regulations of the sites listed on Exhibit “D”, as
generally described on such Exhibit.


9.4 Change of Operator. With fifteen (15) days of the Closing Date Buyer shall
make all necessary filings with the Louisiana Office of Conservation to change
the operator on all wells acquired by Buyer to Buyer or Buyer’s designated
contract operator.


9.5    Post-Closing Requirements: Sellers agree to comply with the post-closing
requirements set out on Exhibit “E”, attached.


SECTION 10. GENERAL PROVISIONS.


10.1    Risk of Loss. The risk of loss or damage to the Assets shall be upon
Sellers at all times prior to Closing and Sellers shall keep all of the Assets
fully insured through the date of Closing in accordance with Sellers’ usual
business practice during the twelve (12) months preceding the Closing Date. In
the event of loss or damage, Sellers shall promptly notify Buyer thereof and
may, at their option, attempt to repair, replace or restore the lost or damaged
property to its former condition. If such repair, replacement, or restoration
has not been completed prior to the scheduled Closing Date, Buyer may terminate
this Agreement or, in Buyer’s sole and uncontrolled discretion, accept
assignment of all insurance proceeds attributable to the loss and proceed with
Closing in accordance with the terms and provisions of this Agreement.
 



    Page 12 of 15  

--------------------------------------------------------------------------------

 


10.2    Expenses; Legal Fees. Except as otherwise provided herein, all expenses
involved in the preparation and consummation of this Agreement shall be borne by
the party incurring the same whether or not the transaction contemplated herein
is consummated. If legal action is necessary to enforce any of the terms of this
Agreement, the prevailing party shall be entitled to reasonable attorneys’ fees
and costs incurred thereby.


10.3    Survival of Representations and Warranties. The several representations,
warranties, and covenants of the parties contained herein shall survive for a
period of four (4) years from the Closing Date.


10.4    Exclusive Dealings. For so long as this Agreement remains in effect,
neither Sellers nor any person acting on Sellers’ behalf shall, directly or
indirectly, solicit or initiate any offer or negotiations with any person
concerning the acquisition of the Facility and Assets by any party other than
Buyer.


10.5    Brokerage. Any commission or broker’s or finder’s fee due any broker or
agent shall be paid by the party who retained said broker or agent in connection
with the transaction contemplated by this Agreement and the party incurring such
fee shall indemnify and hold harmless the other party from any such fee.


10.6    Control. In the event a conflict occurs between the provisions of this
Agreement and the provisions of the Act of Sale and Assignment to be executed in
connection with this transaction, the terms and provisions of the Act of Sale
and Assignment shall control except in case of a conflict with respect to
Sellers’ representations and warranties to Buyer in this Agreement, which, in
such event, shall be governed by the representations and warranties contained in
this Agreement.


10.7    Notices. All notices and other communications pertaining to this
Agreement shall be in writing and shall be deemed duly given when delivered
personally (which shall include delivery by facsimile that issues a receipt or
other confirmation of delivery) to the party for whom such communication is
intended, or three (3) business days after the date mailed by certified mail,
return receipt requested, postage prepaid, addressed as follows:
 

 



    Page 13 of 15  

--------------------------------------------------------------------------------

 


If to Sellers, to:

Chadco, Inc.
P. O. Box 370
Tullos, Louisiana 71479

With a mandatory copy to:

Donald R. Wilson
Gaharan & Wilson
P. O. Box 1346
Jena, Louisiana 71342-1346
Facsimile: 318-992-5110

If to Buyer, to:

Natural Gas Systems, Inc.
Two Memorial City Plaza
820 Gessner, Suite 1340
Houston, TX 77024
Attn: Robert S. Herlin
Facsimile: 713-935-0199

With a mandatory copy to:

Walter C. Dunn
The Boles Law Firm
P. O. Box 2065
Monroe, LA 71207-2065
Facsimile: 318-361-3371

                            


Either party may change its address for notices by written notice to the other.


10.8    Waiver. Unless otherwise specifically agreed in writing to the contrary:
(i) the failure of either party at any time to require performance by the other
of any provision of this Agreement shall not affect such party’s right
thereafter to enforce the same; (ii) no waiver by either party of any default by
the other shall be taken or held to be a waiver by such party of any other
preceding or subsequent default; and (iii) no extension of time granted by
either party for the performance of any obligation or act by the other party
shall be deemed to be an extension of time for the performance of any other
obligation or act hereunder.


10.9    Miscellaneous. This Agreement and the agreements referenced herein
supersede and terminate any prior agreements between the parties and contain all
of the terms agreed upon with respect to the subject matter hereof. This
Agreement may not be altered or amended except by an instrument in writing
signed by Sellers and Buyer. This Agreement may be signed in any number of
counterparts with the same effect as if the signatures on each such counterpart
were on the same instrument. The headings of the paragraphs of this Agreement
are for convenience only and in no way modify, interpret or construe the meaning
of specific provisions of the Agreement. In case any one or more of the
provisions contained in this Agreement should be invalid, illegal or
unenforceable in any respect, the validity, legality, and enforceability of the
remaining provisions contained herein shall not in any way be affected or
impaired thereby. This Agreement may not be assigned without the prior written
consent of Sellers and Buyer except that Buyer may designate a third party to
take title to the Assets. This Agreement shall be binding upon and shall inure
to the benefit of and be enforceable to the parties’ successors and assigns.


10.10    Governing Law. This Agreement shall be governed by and construed under
the laws of the State of Louisiana, without regard to conflicts-of-laws
principles that would require the application of any other law.


10.11 Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof, or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. If the final judgment of a court of competent
jurisdiction declares that any term or provision hereof is invalid or
unenforceable, the parties to this Agreement hereby acknowledge and agree that
the court making the determination of invalidity or unenforceability shall have
the power (i) to reduce the scope, duration, and/or area of the term or
provision, (ii) to delete specific words or phrases, or (iii) to amend and
replace any invalid or unenforceable term or provision, so that the provision as
amended by said court is valid and enforceable and comes as close as is legally
possible to expressing the intention of the invalid or unenforceable term or
provision, and this Agreement shall be enforceable as so modified after the
expiration of the time within which the judgment of said court may be appealed.





    Page 14 of 15  

--------------------------------------------------------------------------------

 


10.12 Construction. The headings of Sections in this Agreement are provided for
convenience only and will not affect its construction or interpretation. All
references to “Sections” and “Parts” refer to the corresponding Sections and
Parts of this Agreement.


10.13 Time Is Of The Essence. Both Parties understand and agree that time is of
the essence and, as such, will work diligently to consummate this transaction as
quickly as is reasonably possible.


IN WITNESS WHEREOF, the parties have caused this Agreement to be executed
individually or by their respective duly authorized officer as of the date first
written above.


CHADCO, INC.


By:____________________________                    
Name: Alan Chadwick McCartney
Title: President




By:____________________________
Name: Alan Chadwick McCartney, Individually




By:_______________________________
Sonya Lynn McCarty McCartney




NATURAL GAS SYSTEMS, INC.




By:___________________________


Name: Robert S. Herlin
Title: President




    Page 15 of 15  

--------------------------------------------------------------------------------

 
